Citation Nr: 1538987	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  08-22 157	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with a depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction rests with the VA RO in Denver, Colorado, from which the appeal was certified.  These matters were previously remanded by the Board in December 2010 and May 2012.

In March 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's PTSD with a depressive disorder resulted in occupational and social impairment with deficiencies in most areas.

2.  The probative, competent evidence does not demonstrate that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD with a depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).
2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. 
§§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  February 2007 and October 2012 letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and lay evidence are associated with the record.  The Veteran also underwent VA examinations in connection with his claims in July 2007 and January 2013.  The VA examiners reviewed the medical evidence and lay statements and performed examinations.  Further, taken together, the examination reports provide sufficient information to rate the service-connected disability on appeal and decide the issue of entitlement to a TDIU.  38 C.F.R. 
§ 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate.  Additionally, the Board finds the Appeals Management Center substantially complied with the December 2010 and May 2012 remand directives with respect to the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2012 videoconference hearing, the VLJ noted the elements that were lacking to substantiate the claim of entitlement to an initial disability rating in excess of 50 percent for PTSD.  The VLJ asked questions to ascertain the current level of the Veteran's service-connected disability and its effects on his employment.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he understood the elements necessary to substantiate his claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).





Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD with a depressive disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.
A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD with a depressive disorder is rated as 50 percent disabling throughout the period on appeal.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or meet the criteria for a 100 percent rating.  

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2015).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM (DSM-5).  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The record reflects that, throughout the pendency of the appeal and dating back to 2002, the Veteran received treatment through VA and sought group and individual counseling at the Charleston Vet Center.  Throughout, the treatment records indicate that the Veteran experienced nightly sleep difficulties, including insomnia and nightmares.  The Veteran described a chaotic home life with his live-in girlfriend, which he reported caused him further sleep disturbances.  The Veteran also had daily intrusive memories of his time in Vietnam, which were often triggered by coworkers of Vietnamese descent.  The Veteran was easily upset by loud noises and had frequent anxiety and panic attacks.  He frequently reported low energy levels and difficulties with memory, concentration, and motivation.  While the Veteran reported that he did not abuse alcohol, he reported being arrested for driving under the influence in November 2009, following a fight with his girlfriend.  The Veteran was often depressed and had significant anhedonia, which he reported increased following his retirement from the United States Postal Service (USPS) in October 2010.  He had some suicidal ideation, but never had a plan or intent to commit suicide and stated that he would never do so because of his good relationship with his parents.  He was hypervigilant, and checked the locks on the doors of his house.  Treatment records throughout the pendency of the appeal reflect GAF scores assigned between 45 and 60, generally in the 45 to 49 range.
The Veteran first underwent VA examination in connection with his claim in July 2007.  The VA examiner noted that the Veteran was polite and cooperative, with a mildly depressed mood and restricted affect.  The Veteran reported decreased motivation which led to procrastination.  He experienced hyperarousal, re-experiencing of traumatic events, and avoidance behaviors.  Additionally, he had trouble sleeping, with prolonged sleep latency and frequent wakening throughout the nights.  The Veteran reported daily intrusive memories and a high anxiety level.  He reported panic attacks multiple times per week as well as rageful outbursts.  The Veteran indicated that he avoided loud noises, crowded and busy areas, news reports, and family or social gatherings, preferring to isolate himself from others.  He had a low energy level and stated that he felt down all of the time.  The VA examiner noted that the Veteran displayed no inappropriate behavior, but his thought processes and communication were mildly impaired by difficulties with short-term memory and concentration.  Additionally, the Veteran's social functioning was impaired by his isolativeness and high anxiety level.  The Veteran was then employed at the USPS, and the examiner opined that the Veteran was employable from a psychiatric standpoint in settings in which he would have little contact with the public and very loose supervision.  The examiner assigned a GAF score of 58.

At his hearing in March 2012, the Veteran testified that he had nightmares and night sweats almost every night.  He was unable to sleep through the night.  He reported that although he had retired essentially on schedule, he had hoped that retirement would alleviate some of his symptoms.  He stated that he had had not disciplinary problems while working, but did have some problems competing due to his sleep difficulties.  The Veteran described experiencing a lack of energy and feeling down.  He stated that he felt no joy and did not enjoy doing things he used to do, such as riding motorcycles.

The Veteran again underwent VA examination in January 2013.  The examiner opined that the Veteran had occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported that he had an increased startle response and intrusive memories and daydreams.  The examiner noted mild to moderate symptoms of hyperarousal, re-experiencing traumatic events, avoidance behaviors, and depression.  The Veteran continued to have sleep difficulty, reporting that he slept lightly and suffered from nightmares.  He noted that he had fewer panic attacks and lower anxiety.  He also indicated that he had very low energy.  The examiner found no indication of impaired judgment, significant disturbance of mood, or trouble maintaining effective relationships.  The examiner found that the Veteran could work, and would work best in settings with limited contact with coworkers and limited supervision.  The examiner assigned a GAF score of 55.

Here, the Board finds the evidence demonstrates that the Veteran's PTSD with a depressive disorder resulted in occupational and social impairment with deficiencies in most areas.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436.  The evidence demonstrates that the Veteran's PTSD with a depressive disorder was manifested throughout the pendency of the appeal by a depressed mood, anxiety, short-term memory impairment, poor concentration, severe insomnia and nightmares, hyperarousal, hypervigilance, difficulty with social and work relationships, and anhedonia.  The evidence indicates deficiencies in work, thinking, mood, and relationships.  Clinicians assigned GAF scores ranging from 45 to 60 during the period on appeal, indicating a range of serious to moderate symptoms.  The Board finds it probative that the majority of the GAF scores ranged from 45 to 50, reflecting serious symptoms.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 70 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.

Here, however, the evidence does not show total occupational and social impairment.  At no point were there reports of inappropriate behavior or disorientation.  Although the Veteran did report deficiencies in close relations, such as with his live-in girlfriend, the evidence demonstrates that he is very close to his parents and expressed his hope to move closer to help care for them.  Additionally, the evidence shows that the Veteran generally had adequate judgment and insight.  Clinicians noted throughout the period on appeal that the Veteran was polite, cooperative, well-groomed, and able to cope with the activities of daily living.  The record shows that the Veteran experienced no hallucinations or delusions.  The Veteran demonstrated some memory impairment, but no major memory loss.  For these reasons, the Board finds the criteria for a disability rating in excess of 70 percent for PTSD with a depressive disorder have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the criteria for a disability rating of 70 percent, but not more, for PTSD with a depressive disorder have been met.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD with a depressive disorder is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on appeal, the Veteran's PTSD with a depressive disorder was manifested by a depressed mood, anxiety, short-term memory impairment, poor concentration, severe insomnia and nightmares, hyperarousal, hypervigilance, difficulty with social and work relationships, and anhedonia.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.




TDIU

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).

In this case, the minimum schedular criteria for a TDIU are met on and after February 14, 2007.  However, the Board finds the competent, probative evidence does not demonstrate that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation during this period.  Throughout the period on appeal, the Veteran was service-connected for PTSD with a depressive disorder, bilateral pes planus, diabetes mellitus, type II, right inguinal hernioplasty, and residual ocular difficulty with iritis secondary to sarcoidosis.  While the Veteran has only alleged that he is unemployable due to his PTSD with a depressive disorder, the Board has considered the impact of all of the Veteran's service-connected disabilities.

The record reflects that the Veteran was employed with the USPS for nearly 25 years until he retired in October 2009.  The treatment records demonstrate that his employment was a significant source of stress for him, as the USPS location where he worked employed several people who appeared to be of Vietnamese descent.  These coworkers, especially those in supervisory roles, led the Veteran to experience severe discomfort at work as they reminded him of traumatic experiences in Vietnam.  He reported on several occasions that he would isolate himself in the bathroom at work to calm down after interacting with these coworkers.  In July 2007, the Veteran submitted a statement indicating that he was considering retirement due to PTSD and problems with people at work.  The Veteran reported that he wore earplugs at work to avoid hearing his coworkers.  A July 2007 VA examiner found that the Veteran was employable from a psychiatric standpoint, particularly in settings in which he would have little or no contact with the public and very loose supervision.  In a May 2008 letter, the Veteran's Vet Center counselor indicated that the Veteran was triggered by the Vietnamese workers at the Post Office.  However, the Veteran testified during his March 2012 hearing that he had never had disciplinary issues at work.  He stated that he retired a few months shy of 25 years of service because he was offered additional money to take early retirement, and reported that he hoped retirement would help alleviate his PTSD symptoms.  

After his retirement in 2009, the Veteran reported that he had increased depression, combat-related nightmares, and anhedonia.  During his March 2012 hearing, the Veteran testified that he had not attempted to find employment after retirement due to a lack of energy and problems with authority figures.  Additionally, he reported that he felt his symptoms had worsened since retirement because he had more time on his hands.  

The Veteran underwent examination in connection with his claim for an increased disability rating for PTSD and a depressive disorder in January 2013.  The VA examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The January 2013 VA examiner also found that the Veteran had the emotional and cognitive ability to sustain work tasks, but would ideally not have to work in an environment with individuals of Vietnamese descent.  The examiner opined that the Veteran would work best in settings with limited contact with these particular coworkers and limited supervision with the same.  

The Veteran also underwent a VA General Medical examination in January 2013 in order to ascertain the effects his other service-connected disabilities have on his employability.  The examiner noted that the Veteran walked regularly for up to an hour and that his stamina had improved, although he did experience some knee and foot discomfort after walking.  The Veteran also did some recreational road biking three to four times per week, and was able to mow the lawns of his near neighbors with a self-propelled mower.  He could stand for approximately 30 minutes at a time, and sit for a couple of hours at a time without repositioning.  He could climb a couple of flights of stairs without difficulty.  The Veteran was able to dress himself and do his own toileting, bathing, driving, writing, feeding, and food preparation. Additionally, the Veteran occasionally assisted in caring for his elderly parents.  He wore orthotics for his pes planus condition.

Based on this global assessment, the examiner opined that the Veteran could do work that he is otherwise qualified to do with certain accommodations.  The examiner found that the Veteran's diabetes mellitus, right inguinal hernioplasty, and residual ocular difficulty with iritis secondary to sarcoidosis were stable and required no treatments or accommodations.  Because of the Veteran's pes planus, he could do any work he was qualified to do as long as he was able to wear orthotics and limit his walking to fifteen minutes at a time.  As stated above, the Veteran's PTSD with a depressive disorder would require him to avoid working with coworkers of Vietnamese descent.  

The Board has considered the Veteran's lay statements regarding the difficulty he had with coworkers of Vietnamese descent prior to retirement and his statements indicating that his PTSD with a depressive disorder has resulted in a lack of motivation to seek a new job.  However, the Board finds it probative that the Veteran was gainfully employed until October 2009 and retired when he became eligible.  Additionally, the Board finds the January 2013 VA examiner's opinion regarding the Veteran's employability to be highly probative, as it was based on complete examination with respect to the Veteran's service-connected disabilities, as well as a review of the Veteran's treatment records, employment history, and lay statements.  In addition, the VA examiner provided adequate rationale for the opinions stated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the Board finds that the necessary accommodations for the Veteran's service-connected disabilities noted by the January 2013 examiner, including orthotics and restrictions on certain coworkers, are reasonable and do not render the Veteran unable to secure and follow a substantially gainful occupation.

Based on the foregoing, the Board finds the preponderance of the evidence is against a grant of entitlement to a TDIU.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to a disability rating of 70 percent for PTSD with a depressive disorder is granted.

Entitlement to a TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


